Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 27, 2007 (People v Santos-Mispas, 38 AD3d 923 [2007]), affirming a judgment of the County Court, Orange County, rendered July 30, 2004.
*626Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Fisher, Florio and Dickerson, JJ., concur.